Citation Nr: 0121093	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected disability.

3.  Entitlement to an increased rating for pes planus with 
history of plantar fasciitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1971, and from October 1974 to April 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of February 1997 by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for pes planus with 
history of plantar fasciitis.  

A hearing was held at the RO before the undersigned Member of 
the Board in July 1998.  The Board remanded the case for 
additional development in December 1998.  The veteran 
subsequently perfected appeals with respect to claims for 
service connection for post-traumatic stress disorder and a 
back disorder.  The case has now been returned to the Board 
for further appellate review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claims for 
service connection for post-traumatic stress disorder and a 
back disorder, as well as his claim for an increased rating 
for pes planus.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that the veteran receives disability benefits 
from the Social Security Administration.  The records 
pertaining to those benefits have not been obtained.  Such 
records may contain information which is pertinent to the 
claims for VA benefits.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991).  In the previous remand of December 1998, 
the Board requested that the RO attempt to obtain those 
records. The RO wrote to the Social Security Administration 
in December 1999, but no reply was received.  Under the new 
act, the VA has an obligation to secure such records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
In light of this, additional efforts to obtain such records 
are required.

The Board also notes that the veteran has presented a medical 
opinion dated in March 1998 from his treating physician, 
Ernest A. Claybon, M.D., in which he stated that "It is my 
opinion that [the veteran's] back problems are related to the 
problems of flat feet..."  Significantly, however, the veteran 
has not been afforded an orthopedic examination by the VA to 
determine the likelihood of a relationship between his 
service-connected pes planus and his claimed back disorder.  
The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that a VA examination orthopedic is required.

Finally, the Board notes that the RO attempted to confirm a 
stressor described by the veteran which involved an 
individual who was killed during training.  The United States 
Armed Forces Center for Research of Unit Records stated in a 
letter dated in March 2000 that the information provided was 
not sufficient for the purpose of conducting meaningful 
research.  In particular, it was indicated that the veteran's 
unit of assignment was not provided.  It was further stated 
that a future request should included a copy of the veteran's 
DA Form 20 which could be obtained from the National 
Personnel Records Center.  Although the veteran's service 
personnel records are contained in the claims file, the RO 
did not attempt to provide that information to the center.  
The Board further notes that, in addition to the stressor 
noted above, the veteran has also described two additional 
stressors in his substantive appeal statement of September 
2000.  One involved witnessing an incident in which another 
soldier shot and killed himself, and the second incident 
involved witnessing a knife attack by one soldier against 
another which resulted in the death of the victim.  No effort 
has been made to attempt to verify either of those stressors.   

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Efforts to obtain 
such records should continue until the 
records are obtained or it becomes 
reasonably certain that such records do 
not exist or that further efforts to 
obtain such records would be futile.  

2.  The RO should afford the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service, including, to the 
extent possible, specific details of the 
claimed stressful events during service, 
such as dates, places, identifying 
information concerning any other 
individuals involved in or with knowledge 
of the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The veteran should also be 
advised of alternative sources of 
evidence to support his claim concerning 
stressors such as buddy statements, 
diaries, letters, etc.  

3.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, as noted above, along with 
copies of the veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to 
USASCRUR.  The RO should also request 
review of all available records for the 
veteran's units which are germane to 
verification of his contended stressors.  
If suggested by the USASCRUR, the RO 
should also request any available 
pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

4.  After completion of the above 
development, and ONLY if the veteran has 
been found to have engaged in combat with 
the enemy or any of the claimed stressors 
are verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, then the examiner 
must specifically identify which, if any, 
of the verified in-service stressor(s) 
detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  Moreover, the examiner must 
reconcile his or her opinion with those 
reached by previous examiners.  The 
veteran is advised that failure to report 
for a scheduled VA examination may have 
adverse consequences, to include the 
denial of his claim.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate for 
rating purposes.

6.  Thereafter, the RO should again 
adjudicate the issue of service 
connection for PTSD based on the 
available record, and in accordance with 
the diagnostic criteria for PTSD 
contained in the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all other 
applicable statutes, regulations, and 
case law.  The RO's adjudicatory action 
should include specific findings as to 
whether the veteran engaged in combat 
with the enemy, and whether any purported 
stressor is combat-related.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

7.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any back 
disorders.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  In 
particular, the examiner should review 
the treatment records and previous 
examination reports pertaining to the 
back and feet and should specifically 
comment regarding the likelihood that the 
veteran currently has a back disorder 
which was caused or aggravated by his 
service-connected pes planus.

8.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

10.  Thereafter, the RO should 
readjudicate the claims for service 
connection for a back disorder and for an 
increased rating for pes planus.  If the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




